Citation Nr: 1510311	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-00 061	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy right hand.

2.  Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy left hand.

3.  Entitlement to an increased disability evaluation in excess of 10 percent for peripheral neuropathy left lower extremity from November 1, 2008, to May 19, 2014, and in excess of 30 percent for peripheral neuropathy left lower extremity from May 19, 2014.

4.  Entitlement to an increased disability evaluation in excess of 10 percent for peripheral neuropathy right lower extremity from November 1, 2008, to May 19, 2014, and in excess of 30 percent for peripheral neuropathy right lower extremity from May 19, 2014.

5. Entitlement to an increased disability evaluation in excess of 20 percent for diabetes mellitus type 2.

6. Entitlement to service connection for hypertension as secondary to diabetes mellitus type 2 associated with herbicide exposure.

7. Entitlement to service connection for peripheral artery disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


